This is an appeal from the judgment of the Circuit Court of Cole County, Missouri, affirming the action of the Public Service Commission.
It appears that appellant on October 25, 1939, filed schedules containing certain rates and charges proposed as toll and charge rates for services between the towns of Doniphan, Piedmont, Greenville, Grandin, Naylor, Neelyville and Poplar Bluff, Missouri. Appellant claimed rights under what is termed "The Grandfather Clause." The Public Service Commission, after a hearing, ruled that plaintiffs withdraw the tariff's and dismissed the proceedings. An appeal was *Page 752 
taken to the circuit court and after hearing had therein, said court upheld the orders and decrees of the Commission. Appellant, thereafter, appealed and cause was sent to the Supreme Court. Thereafter, and in the September Term of the Supreme Court of Missouri, that court transferred said cause to this court.
The appellant herein has failed to comply with rules 15 and 30 of this court, touching the filing herein of printed abstract or abridgment of the record in said cause. Further, in lieu of the above, no agreed statement of the cause of action, as provided by our rule 19, is filed.
For failure to comply with aforesaid rules of this court, the appeal is dismissed. All concur.